EXHIBIT 21 ACME Communications, Inc. Listing of Subsidiaries Jurisdiction of Subsidiary Incorporation ACME Television Holdings, LLC Delaware ACME Intermediary Holdings, LLC Delaware ACME Television, LLC ACME Television of Oregon, LLC + ACME Television Licenses of Oregon, LLC + ACME Television of Utah, LLC + ACME Television Licenses of Utah, LLC + Delaware Delaware Delaware Delaware Delaware ACME Television of New Mexico, LLC Delaware ACME Television Licenses of New Mexico, LLC Delaware ACME Television of Tennessee, LLC Delaware ACME Television Licenses of Tennessee, LLC Delaware ACME Television of Florida, LLC + Delaware ACME Television Licenses of Florida, LLC + Delaware ACME Television of Ohio, LLC Delaware ACME Television Licenses of Ohio, LLC Delaware ACME Television of Wisconsin, LLC Delaware ACME Television Licenses of Wisconsin, LLC Delaware ACME Television of Illinois, LLC + Delaware ACME Television Licenses of Illinois, LLC + Delaware ACME Television of Madison, LLC Delaware ACME Television Licenses of Madison, LLC Delaware ACME Television Productions, LLC + Delaware The Daily Buzz, LLC +denotes inactive entities Delaware
